Opinion by
Mr. Justice Thompson,
The appellant’s contention substantially turns upon the conclusiveness of the action of the board qf revenue commissioners unappealed from in making a credit transfer from Luzerne county to Lackawanna county.
In 1875, 1876, and 1877 this board increased the sum of the returns of personal property for taxation for the county of Luzerne. At the time of such increase, no appeal therefrom could be taken, but subsequently an act of assembly was passed authorizing an appeal in such cases, and an additional increase having been made, and that county having appealed therefrom, it was decided that such increase was illegal. Accordingly in 1879 and 1882 the Commonwealth’s officers made two credit settlements in favor of Luzerne county, one for $30,682.40 and one for $14,608.32. In 1878 Luzerne county was divided and from a portion of it was constituted the county of Lackawanna. In 1883 the county of Lackawanna applied to the board of revenue commissioners to have awarded to it a proportionate share of the credit settlement allowed to Luzerne. In pursu*485anee of this request the board adopted a resolution that “ it be divided, so that Luzerne retain three fourths, and that one fourth be given to Lackawanna.” Thereupon the* accounting officers made a transfer of $11,263.56 from Luzerne to Lackawanna. An appeal from this having been taken by Luzerne county and this transfer having been held to be illegal, this credit was restored to it.
The act of April 8, 1869, P. L. 19, authorizes “ the auditor general, state treasurer and attorney general to revise any settlement made with any person or body politic by the auditor general, when it may appear from the accounts in his office, or from other information in his possession, that the same has been erroneously or illegally made, and to resettle the same according to law, and to credit or charge, as the case may be, the amount resulting from such resettlement upon the current accounts of such person or body politic.” Under the authority they revised the accounts of Luzerne, and taking this credit from Lackawanna restored it to that county. Unless this action of the board of revenue commissioners concluded them, they had a right to do so.
By the act of April 29, 1844, P. L. 486, the board of revenue commissioners constituted for the purpose of equalizing the assessments of taxes for the use of the commonwealth in the different counties is directed “ to proceed and ascertain the just and fair value of the property in the city of Philadelphia and the several counties of the commonwealth made taxable by law, and to make a record of the valuation. ” The purpose of its creation was to equalize the valuation of taxable property and to establish a record of it.
By the act of April 30, 1864, P. L. 218, the auditor general, state treasurer, and the secretary of the commonwealth were constituted the board, and by the act of May 23, 1878, P. L. 126, its powers were further defined. It is required “ to proceed to ascertain and determine the fair and just value of the property of the said cities and counties of this commonwealth made taxable by law, adjusting and equalizing the same as far as possible, so as to make all taxes bear as equally as practicable upon all the property of the commonwealth made or hereafter to be made taxable for state purposes in proportion to its actual value.” Upon the receipt of this increase made and filed, *486it is made the duty of the state treasurer to transmit to the commissioners and board of revision of taxes of each city or county a c&py of the valuation of the property of said city or county, showing as aforesaid the amount of state tax necessary to be raised therein on the property so liable to taxation, and to issue his precept requiring said city and county commissioners and boards of revision of taxes to assess and collect the said tax in their respective cities and counties as provided by law.
It is clear that the powers of this board are limited to the equalization of the valuation of the property taxable for state purposes. It is a duty performed by it for the commonwealth as a part of its system for the collection of its revenues. When it has performed its duties in this regard its functions are ended, and it has no authority to shift burdens from one county to another. In Luzerne County v. Commonwealth, 1 Mona. 418, when, under this same action of the board of revenue commissioners, it was attempted to transfer from Luzerne county to Lackawanna this sum of $11,268.87, it was held by the court below and affirmed by this court, “ that the powers of the board are statutory and it is nowhere clothed with the right to take credit from one county and give it to another. Therefore the resolution quoted was upon a subject beyond its jurisdiction, and could convey no authority. In this matter the board had no authority to give. If the transfer is based upon this resolution, it has no foundation and must fall.” The credit thus transferred was therefore restored.
It is however contended that the action- of the board in passing the resolution is conclusive and until appealed from must as such stand. Within the exact limits of the authority to act, its actions, unappealed from, are conclusive of the matters determined, and the able argument of the appellant’s counsel upon this branch of his case demonstrates this, but when its action is entirely beyond its powers, and by reason of this want of power is absolutely void, its validity is not so established, by failure to appeal, that it cannot be attacked collaterally. In Grier’s Appeal, 101 Pa. 412, it was held that as an order made by the orphans’ court was without jurisdiction it was impeachable collaterally, and Mr. Justice Gordon delivering the opinion of this court says : “ Finally as to how the interests of *487the two minors are to be affected depends upon tbe validity of the decree of the orphans’ court directing the mortgage. The prima facie presumption is in favor of that decree, but the presumption is not one juris et de jure. It may be rebutted; if it turns out that the court had no jurisdiction, its order was void.”
The board in adopting the resolution in question attempted to settle a dispute between two counties. Its action in this regard did not concern the valuation of property for the purpose of state taxation, and the commonwealth therefore had no interest in it. It thus undertook to do that which was beyond the limits of its jurisdiction. As such was the fact, it was held in the case of Luzerne county that the transfer of the credit from that county to Lackawanna was made without authority and restored it. When this was done it was clearly the duty of the auditor general, state treasurer and attorney general to revise the account thus erroneously made in favor of Lackawanna county. The act of 1869 authorizes them to revise any settlement when it may appear that the same has been erroneously or illegally made and settle the same according to law. In their action in pursuance of this authority, after referring to the opinion of the lower court and this court in the case of Luzerne county, and their consideration of the same, they order that “ the account of Lackawanna county with the commonwealth for the state tax on personal property made by the auditor general and state treasurer for the years 1883,1884, 1885, 1886 and 1887 be revised and reopened and resettled, and the credit of $11,263.59 transferred from Luzerne to Lackawanna be charged to Lackawanna.”
This account as settled by the auditor general and state treasurer was decided by this court to have been erroneously and illegally settled. With the knowledge that such was the fact based upon information derived from judicial decision, their authority to resettle and charge the same as they did becomes manifest, and the revision and resettlement so made by them were within the limits of their powers and this judgment is
Affirmed.